DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper securement tab is configured to be received in the closure notch when positioned in a parallel overlapping relation with the closure notch”.  This renders 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of Kramer (US 2,789,750).
Regarding claim 1, Dambman teaches a unitary sheet material formable into a box structure (Fig. 1), comprising: a bottom panel 2 with a right side panel 12, a left side panel 12, a front panel 4 and a rear panel 11 (Fig. 2), that extend laterally outward from the bottom panel; a closure flap 6 that extends laterally outwardly from a right and a left side of each of the front panel 4 and the back panel 11 the closure flap; an arcuate slot 13 defined laterally across the mid portion of the right side panel 12 and the left side panel 12 and elevated from the bottom panel towards a middle section of each of the right side panel and the left side panel (Fig. 1); a securement tab 7 defined at a terminal end of each of the lower edge of the closure flap 6, protruding in a downward, respectively, at the end of the closure flap distal to the respective front panel and rear panel (Fig. 2); and a lower securement tab is configured to be received 
Regarding claim 2, Dambman teaches a top panel 15 extending from the rear panel along an edge 16 opposite the bottom panel (Figs. 1-2).
Regarding claim 3, Dambman teaches a tuck flap 18 extending outwardly for the lateral sides of the top panel, wherein the tuck flap is configured to be received within the arcuate slot during closure of the top panel (Fig. 4).
Regarding claims 4-6, Dambman teaches a top latch 20 extending from an edge 19 of the top panel opposite the edge 16 connecting the top panel to the bottom panel (Figs. 1 and 4); a latch tab 22 protruding from a distal edge of the top latch; and a latch notch 10 defined along an upper margin of the front panel (Figs 1-2), wherein the latch notch is dimensioned to receive the latch tab (Fig. 4).
Regarding claim 10, Dambman is modified with the upper securement structure of Kramer, and Kramer teaches a spacing between a base of the upper securement tab 10 and a base of the lower securement tab 9 is at least a spacing between the slot 12 for securing the lower securement tab a and a top edge of the closure notch 13 (Fig. 5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750) as applied to claim 1 above, and further in view of Correll (US 6,533,164 B1). Dambman teaches creases defined along a boundary between the bottom panel and one or more of the right side panel, the left side panel, the front panel, the rear panel (pg. 1 lines 86-90); between the side panel and the closure flap (pg. 1 lines 105-107); and between the top panel and one or more of the tuck flap and the top latch (pg. 1 line 105-pg 2 line 1), but does not each the creases are score lines. Correll teaches a blank for a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750) as applied to claim 1 above, and further in view of Crisp (GB 2,043,598 A).  The combined teachings of Dambman and Kramer teach the claimed invention as described above except for a U-shaped cut having legs that are longer than a base.  Dambman uses the inverted U-shaped cuts of Kramer, and Kramer does not illustrate this, but Kramer does not teach any particular lengths are important.  Crips teaches an analogous box and teaches a tab and slot arrangement using slots formed by U-shaped cuts 41 (Fig. 6) where the arcuate legs are illustrated to be longer than straight base of the cut.  Crisp doesn’t teach any particular dimensions are important.  It would have been an obvious matter of design choice to form U-shaped cuts with legs longer than a base, since applicant has not disclosed that this relative sizing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any known shape of U-shaped cut.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.  Applicant argues against the rejection of record by arguing that tabs of Kramer function differently from that of the claimed invention and new claim limitations describe a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734